Citation Nr: 1727662	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  05-16 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for adult Still's disease, which has been assigned a single 40 percent rating prior to December 28, 2016, and separate 10 percent or noncompensable ratings for each affected joint thereafter.  


REPRESENTATION

Veteran is represented by:  Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from February 1980 to January 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in January 2008, January 2010,         and September 2016 and was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.  The Board notes that in September 2016, a total disability rating based on individual unemployability (TDIU) was granted; therefore, that issue is no longer before the Board. 


FINDINGS OF FACT

1.  Throughout the period of the claim, the Veteran's active process adult Still's disease has been manifested by no more than severely incapacitating exacerbations occurring four or more times per year, with no constitutional manifestations associated with active joint involvement productive of total incapacitation.  

2.  Throughout the period of the claim, the Veteran's adult Still's disease has resulted in chronic residuals manifested by no worse than bilateral shoulder flexion to 130 degrees, right shoulder abduction to 130 degrees, left shoulder abduction to 140 degrees, right elbow flexion to 130 degrees, left elbow flexion to 120 degrees, bilateral elbow extension to 5 degrees, right forearm supination to 8 degrees, left forearm supination to 80 degrees, bilateral forearm pronation to 80 degrees, right wrist dorsiflexion to 44 degrees, left wrist dorsiflexion to 50 degrees, bilateral palmar flexion to 60 degrees, bilateral hip extension to 20 degrees, bilateral hip flexion to 110 degrees, bilateral hip abduction to 35 degrees, bilateral adduction to 

20 degrees, bilateral internal hip rotation to 30 degrees, bilateral external hip rotation to 50 degrees, right knee flexion to 30 degrees, left knee flexion to 125 degrees, full knee extension bilaterally, and moderate limitation of ankle motion bilaterally. 

3.  From March 6, 2010, the Veteran's adult Still's disease has resulted in chronic residuals manifested by forward flexion of the cervical spine to 45 degrees and a combined range of cervical spine motion of 240 degrees. 

4.  From March 6, 2010 through December 28, 2016, the Veteran's adult Still's       disease has resulted in chronic residuals manifested by forward flexion of the thoracolumbar spine to 30 degrees; radiculopathy was not shown.

5.  From December 29, 2016, the Veteran's adult Still's disease has resulted in chronic residuals manifested by forward flexion of the thoracolumbar spine to 85 degrees and a combined range of thoracolumbar motion of 150.  


CONCLUSIONS OF LAW

1.  Throughout the period of the claim, the criteria for a 10 percent rating, but not higher, for adult Still's disease of the right shoulder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5201 (2016).

2.  Throughout the period of the claim, the criteria for a 10 percent rating, but not higher, for adult Still's disease of the left shoulder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5201 (2016).

3.  Throughout the period of the claim, the criteria for a 10 percent rating, but not higher, for adult Still's disease of the right elbow have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5206, 5207, 5213 (2016).



4.  Throughout the period of the claim, the criteria for a 10 percent rating, but not higher, for adult Still's disease of the left elbow have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5206, 5207, 5213 (2016).

5.  Throughout the period of the claim, the criteria for a 10 percent rating, but not higher, for adult Still's disease of the right wrist have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5215 (2016).

6.  Throughout the period of the claim, the criteria for a 10 percent rating, but not higher, for adult Still's disease of the left wrist have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5215 (2016).

7.  Throughout the period of the claim, the criteria for a single 10 percent rating, but not higher, for adult Still's disease of the right hip have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5251, 5252, 5253 (2016).

8.  Throughout the period of the claim, the criteria for a single 10 percent rating, but not higher, for adult Still's disease of the left hip have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5251, 5252, 5253 (2016).

9.  Throughout the period of the claim, the criteria for a 10 percent rating, but not higher, for adult Still's disease of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5260, 5261 (2016).

10.  Throughout the period of the claim, the criteria for a 10 percent rating, but not higher, for adult Still's disease of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5260, 5261 (2016).

11.  Throughout the period of the claim, the criteria for a 10 percent rating, but not higher, for adult Still's disease of the right ankle have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5271 (2016).

12.  Throughout the period of the claim, the criteria for a 10 percent rating, but not higher, for adult Still's disease of the left ankle have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5271 (2016).

13.  From March 6, 2010 through December 28, 2016, the criteria for a 40 percent rating, but not higher, for adult Still's disease of the thoracolumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5242 (2016).

14.  From December 29, 2016, the criteria for a rating in excess of 10 percent for adult Still's disease of the thoracolumbar spine have not been met.  38 U.S.C.A.      §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5002, 5242 (2016).

15.  From March 6, 2010, the criteria for a 10 percent rating, but not higher, for adult Still's disease of the cervical spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5002, 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter dated August 2003.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, Social Security Administration records,   and VA examination reports.  

The Board notes that actions requested in the prior remands have been undertaken. Updated VA treatment records were associated with the claims file, and the Veteran received a VA examination in which range of motion testing was conducted for     each affected joint.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)); see also 38 C.F.R. § 3.655(b) (when a claimant fails to report, without good cause, for a VA examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1 (2016).  Separate Diagnostic Codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.      § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7,       4.10 (2016); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 127 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45,      4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App.   32 (2011).  Moreover, once a particular joint is evaluated at the maximum level      in terms of limitation of motion, there can be no additional disability due to pain.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Veteran's adult Still's disease has been rated by analogy under Diagnostic Code 5002, relating to rheumatoid arthritis, which is evaluated either under the criteria for active process rheumatoid arthritis or chronic residuals, such as limitation of motion or ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5002.       The ratings for active process are not to be combined with the residual ratings        for limitation of motion or ankylosis.  The higher evaluation shall be assigned.        Id. at Note.

For active process rheumatoid arthritis, a 20 percent rating is assigned for one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A 60 percent rating is assigned for less      than the 100 percent criteria, but with weight loss or anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a less number over prolonged periods.  A 100 percent rating     is assigned when there are constitutional manifestations associated with active joint involvement, productive of total incapacitation.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  

Diagnostic Code 5002 does not define the term "incapacitating exacerbation."  However, under the same chapter for evaluating musculoskeletal disabilities, 38 C.F.R. § 4.71a, an "incapacitating episode" is defined as a period of acute signs    and symptoms that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), Note (1) (2016).

Chronic residuals of rheumatoid arthritis are rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion       of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic    Code 5002.  Limitation of motion must be objectively confirmed by findings      such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  

Prior to December 28, 2016, a 40 percent rating was assigned based on the criteria for active process rheumatoid arthritis.  Thereafter, the Veteran's adult Still's disease was evaluated based on the criteria for chronic residuals, and separate ratings were assigned for each of the affected joints, resulting in a more favorable overall rating.  Specifically, separate 10 percent ratings were assigned for limitation of motion of the right elbow, both wrists, both ankles, bilateral hip extension,        the cervical spine, and the lumbar spine.  Noncompensable ratings were assigned for limitation of motion of the left elbow, both shoulders, bilateral hip flexion, and bilateral thigh impairment.  A separate 10 percent rating for right lower extremity radiculopathy was also established.  The Veteran's combined rating for those joints and the radiculopathy was 60 percent on December 28, 2016.  See 38 C.F.R. §§ 4.25, 4.26 (2016). 

Limitation of motion of the shoulder is evaluated under Diagnostic Code 5201, which provides that limitation of motion of the arm at shoulder level (90 degrees    of flexion) warrants a 20 percent rating; limitation of motion of the arm to midway between the side and shoulder level (45 degrees of flexion) warrants a 20 percent rating for the minor extremity and a 30 percent rating for the major extremity; and limitation of motion of the arm to 25 degrees from the side warrants a 30 percent rating for the minor extremity and a 40 percent rating for the major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201, Plate I (2016).  Full shoulder flexion    and abduction are to 180 degrees.  38 C.F.R. § 4.71a, Plate I.

Limitation of motion of the elbow is evaluated under Diagnostic Codes 5206 (flexion), 5207 (extension), and 5213 (supination and pronation).  Diagnostic Code 5206 provides that forearm flexion to 100 degrees warrants a 10 percent rating; forearm flexion to 90 degrees warrants a 20 percent rating; forearm flexion to 70 degrees warrants a 20 percent rating for the minor extremity and a 30 percent rating for the major extremity; forearm flexion to 55 degrees warrants a 30 percent  rating for the minor extremity and a 40 percent rating for the major extremity; and forearm flexion to 45 degrees warrants a 40 percent rating for the minor extremity and a 50 percent rating for the major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  Full forearm flexion is to 145 degrees.  38 C.F.R. § 4.71a, Plate I.  

Diagnostic Code 5207 provides that forearm extension from 45 to 60 degrees warrants a 10 percent rating; forearm extension to 75 degrees warrants a 20 percent rating; forearm extension to 90 degrees warrants a 20 percent rating for the minor extremity and a 30 percent rating for the major extremity; forearm extension to 100 degrees warrants a 30 percent rating for the minor extremity and a 40 percent rating for the major extremity; and forearm extension to 110 degrees warrants a 40 percent rating for the minor extremity and a 50 percent rating for the major extremity. 38 C.F.R. § 4.71a.  Full forearm extension is to zero degrees.  38 C.F.R. § 4.71a, Plate I.  

Diagnostic Code 5213 provides that limitation of supination to 30 degrees or less warrants a 10 percent rating.  Pronation lost beyond the last quarter of the arc, where the hand does not approach full pronation, warrants a 20 percent rating.  Pronation lost beyond the middle of the arc warrants a 20 percent rating for the minor extremity and a 30 percent rating for the major extremity.  Moderate pronation or the hand    fixed near the middle of the arc warrants a 20 percent rating.  The hand fixed in full pronation warrants a 20 percent rating for the minor extremity and a 30 percent rating for the major extremity.  The hand fixed in supination or hyperpronation warrants a 30 percent rating for the minor extremity and a 40 percent rating for the major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5213.  Full pronation is to 80 degrees, and full supination is to 85 degrees.  38 C.F.R. § 4.71a, Plate I.  

Limitation of motion of the wrist is evaluated under Diagnostic Code 5215, which provides for a maximum 10 percent rating for palmar flexion limited in line with    the forearm (zero degrees) or dorsiflexion less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

Limitation of motion of the hip is evaluated under Diagnostic Codes 5251 (extension), 5252 (flexion), and 5253 (adduction, abduction, and rotation).   Diagnostic Code 5251 provides for a maximum 10 percent rating for hip      extension limited to five degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5251.   

Diagnostic Code 5252 provides for a 10 percent rating for hip flexion limited to      45 degrees; a 20 percent rating for hip flexion limited to 30 degrees; a 30 percent rating for hip flexion limited to 20 degrees; and a maximum 40 percent rating for hip flexion limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  Full hip flexion is to 125 degrees.  38 C.F.R. § 4.71a, Plate II.  

Diagnostic Code 5253 provides for a 10 percent rating for limitation of rotation (cannot toe-out more than 15 degrees for the affected leg) or for limitation of adduction (cannot cross legs); and a 20 percent rating for limitation of abduction when motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  Full hip abduction is to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 (flexion) and 5261 (extension).  Diagnostic Code 5260 provides for a 10 percent rating for knee flexion limited to 45 degrees; a 20 percent rating for knee flexion limited to 30 degrees; and a 30 percent rating for knee flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Full knee flexion is to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  

Diagnostic Code 5261 provides for a 10 percent rating for knee extension limited    to 10 degrees; a 20 percent rating for knee extension limited to 15 degrees; a 30 percent rating for knee extension limited to 20 degrees; a 40 percent rating for knee extension limited to 30 degrees; and a 50 percent rating for knee extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Full knee extension is to zero degrees.  38 C.F.R. § 4.71a, Plate II.  

Limitation of motion of the ankle is evaluated under Diagnostic Code 5271, which provides for a 10 percent rating for moderate limitation of motion of the ankle, and 
a maximum 20 percent rating for marked limitation of motion of the ankle. 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable      and just.  38 C.F.R. 4.6 (2016).  Full ankle dorsiflexion is to 20 degrees, and full     ankle plantar flexion is to 45 degrees. 38 C.F.R. § 4.71a, Plate II.

Disabilities of the spine are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes (IVDS Formula), whichever results in the higher rating.  38 C.F.R. § 4.71a.  

Under the General Rating Formula, a 10 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees;  or where forward flexion of the cervical spine is greater than 30 degrees,    but not greater than 40 degrees; or where the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees;    or where the combined range of motion of the cervical spine is greater than 170 degrees, but not greater than 335 degrees; or where there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour;  or where there is vertebral body fracture with loss of 50 percent or more of the height.   A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or where forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; or where the combined range of motion of the thoracolumbar spine  is not greater than 120 degrees; or where the combined range of motion of the cervical spine is not greater than 170 degrees; or where muscle spasm or guarding is severe enough to result in   an abnormal gait or abnormal  spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted where forward flexion of the cervical spine is 15 degrees or less; or where there is favorable ankylosis of the entire cervical spine. A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or where forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is warranted for unfavorable ankylosis of the entire spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of the injury or disease.  38 C.F.R. § 4.71a, General Rating Formula.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).  

The Veteran underwent a VA examination in December 2003, during which he reported pain, weakness, stiffness, swelling, heat, redness, instability, giving way, "locking," fatigability, and lack of endurance.  He described severe joint pain in the upper and lower extremities with morning stiffness three or four times per week, which lasts for about two to three hours.  The Veteran stated that the joints most frequently affected were the knees, fingers, hands, and lower back.  He denied any acute flare-ups of joint pain which functionally impaired him during the past year; weight loss; anemia; Raynaud's phenomenon; kidney, heart, or lung disease; or use of assistive devices.  There was no history of dislocation, recurrent subluxation, or constitutional symptoms of inflammatory arthritis.  The Veteran reported treating his pain with Choline Magnesium Trisalicylate and Prednisone daily, with good pain control for 12 hours.  He stated that his Still's disease prevented him from running or lifting weights.  Range of motion testing revealed wrist dorsiflexion to 50 degrees and palmar flexion to 60 degrees; elbow flexion to 130 degrees, and extension to 5 degrees; shoulder abduction to 150 degrees, flexion to 110 degrees, internal rotation to 45 degrees, and external rotation to 90 degrees; hip flexion to 110 degrees, extension to 20 degrees, adduction to 20 degrees, abduction to 35 degrees, external rotation to 50 degrees, and internal rotation to 30 degrees; knee flexion to 140 degrees, and extension to 0 degrees; and ankle dorsiflexion to 5 degrees, and plantar flexion to 45 degrees.  The examiner observed no evidence        of painful motion, except in the shoulders.  The elbows, wrists, hips, knees, and ankles exhibited no additional limitation of motion due to pain, weakness, fatigue, lack of endurance, or with repetitive use.  There was no evidence of edema, effusion, instability, weakness, tenderness, heat, gait abnormalities, ankylosis,        leg discrepancy, abnormal movement, or guarding of movement in any joint or extremity.  The examiner indicated that the Veteran's Still's disease had no       major functional impact.  

The Veteran underwent another VA examination in April 2009, during which        he reported progressively worsening pain and stiffness in the morning, which decreases throughout the day.  He reported treatment with nonsteroidal anti-inflammatory drugs, Prednisone, Plaquenil, Alendronate, and Trilisate, with good response to treatment.  The Veteran reported bilateral knee pain, stiffness, swelling, tenderness, weakness, giving way, and decreased speed of joint motion. He denied knee instability, incoordination, locking, effusion, episodes of dislocation or subluxation, or flare-ups.  Range of motion testing of the knees revealed left knee flexion to 125 degrees and extension to 0 degrees, and right knee flexion to 130 degrees and extension to 0 degrees, with no objective evidence of pain on motion for either knee.  There was no evidence of abnormal gait, abnormal weight bearing, loss of bone or part of a bone, recurrent shoulder dislocations, constitutional symptoms, or extra articular manifestations.  The examiner indicated that the veteran's Still's disease was currently an active process and described the extent      of the Veteran's overall impairment of health as severe.  However, the examiner also indicated that the Veteran was in a stable phase and followed closely by rheumatology.  A motor examination revealed normal muscle strength, bulk,        and tone.  A sensory examination was normal, and there was no evidence of    chorea or carotid bruits.  It was noted that the Veteran experienced greater than   four incapacitating episodes of arthritis per year, lasting days at a time.

The Veteran underwent another VA examination in March 2010, during which he reported pain and morning stiffness in the shoulders, ankles, and knees, which was most prominent in the knees.  The Veteran reported flare-ups of pain occurring about three to five times a year, which were aggravated by stress, cold weather, or prolonged or strenuous physical activity.  He denied any additional limitation of motion or functional impairment during flare-ups.  There was no evidence of episodes of dislocation or recurrent subluxation.  He denied use of any assistive devices.  It was noted that the Veteran was independent in activities of daily living, but reported being unable to work due to his Still's disease.  Range of motion testing revealed hip flexion to 125 degrees, extension to 30 degrees, adduction to   25 degrees, abduction to 45 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees; knee flexion to 140 degrees, with pain in the last 30 degrees, and extension to 0 degrees; ankle dorsiflexion to 25 degrees, with pain in the last 10 
degrees, and plantar flexion to 45 degrees; shoulder flexion and abduction to 180 degrees, with pain in the last 20 degrees; elbow flexion to 145 degrees, forearm supination to 85 degrees, and forearm pronation to 80 degrees; and wrist dorsiflexion (extension) to 70 degrees, palmer flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees.  There was objective evidence of knee pain with squatting and pain at the subacromial areas when asked to repeatedly flex both 
shoulders without resistance.  A physical examination revealed no ankylosis, effusion, swelling, redness, gait abnormalities, breakdown, or leg length discrepancies.  The examiner indicated that although the Veteran's Still's disease was stable, he was not suitable for gainful employment because his flare-ups were usually incapacitating.  

During a March 6, 2010 VA spine examination, the Veteran reported non-radiating pain in the lumbosacral area, which he described as "stabbing" and lasting about three to five hours per day.  He reported flare-ups of pain about once a month, which last several hours at a time, during which he characterized his pain as a nine, out of ten, in severity.  He denied any use of assistive devices, bladder or bowel symptoms, or a history of falls.  A physical examination revealed symmetry in appearance and rhythm of spinal motion.  No neurological deficits were noted,      and lower extremity muscle strength was normal.  Range of motion testing of the cervical spine revealed forward flexion to 45 degrees, extension to 45 degrees,     left and right lateral flexion to 45 degrees, and left and right lateral rotation to 80 degrees.  Range of motion testing of the thoracolumbar spine revealed forward flexion to 30 degrees, with painful motion in the last 10 degrees; extension to 10 degrees, with painful motion beginning at the last 10 degrees, left and right lateral flexion to 20 degrees, with pain beginning in the last 10 degrees; and left and right lateral rotation to 15 degrees, with pain beginning at 15 degrees.  He denied any incapacitating episodes related to the spine.  The examiner observed pain and tenderness in the lumbosacral area, but no weakness, fatigue, abnormal gait, abnormal spinal contour, or postural abnormalities.  

The Veteran underwent a VA rheumatology examination on December 23, 2016, during which he reported joint pain, which was worse in the mornings and during cold or rainy weather.  The examiner indicated that the Veteran's Still's disease resulted in joint pain and limitation of motion affecting the shoulders, elbows, wrists, knees, ankles, and back.  There was no evidence of weight loss, anemia productive of     severe impairment of health, constitutional manifestations, systemic involvement other than the joints, joint abnormalities, or incapacitating exacerbations. The Veteran reported occasional use of a brace for back and knee pain. The examiner indicated that the Veteran was previously followed by rheumatology, but his treatment for inflammatory arthritis with Hydroxychloroquine was discontinued due to persistent absence of inflammatory articular findings, along with unremarkable laboratory results and x-rays.  It was noted that the Veteran's latest hemoglobin value was well within normal limits, which did not suggest active, systemic inflammatory process.

During a December 28, 2016 VA wrist examination, the Veteran reported joint pain, which flared up in his wrists upon heavy lifting.  A physical examination of the   wrists revealed no tenderness, pain on palpation, or crepitus.  Range of motion testing revealed right wrist palmar flexion to 70 degrees, dorsiflexion to 44 degrees, ulnar deviation to 35 degrees, and radial deviation to 15 degrees.  Left wrist palmar flexion was to 70 degrees, dorsiflexion to 60 degrees, ulnar deviation to 35 degrees, and radial deviation to 15 degrees.  There was no additional functional loss with repetitive use.  Pain was noted on the examination, but it did not result in any additional functional loss.  The examiner was unable to say without resorting to mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time, as the Veteran was not evaluated after repeated use over time. 
 
During a December 28, 2016 VA ankle examination, the Veteran reported joint pain, which flared up in his ankles with prolonged standing, walking, heavy lifting, and climbing stairs.  He denied pain with weight-bearing or use of assistive devices.  Muscle strength testing was normal, and there was no evidence of crepitus, atrophy, or ankylosis.  Range of motion testing in the ankles revealed dorsiflexion to 15 degrees and plantar flexion to 30 degrees bilaterally.  Pain was noted on the examination, but it did not result in any additional functional loss.  The examiner was unable to say without resorting to mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time, as the Veteran was not evaluated after repeated use over time. 

During a December 28, 2016 VA shoulder examination, the Veteran reported pain in both shoulders, but denied any flare-ups.  Range of motion testing revealed right shoulder flexion to 130 degrees, abduction to 130 degrees, and internal and external rotation to 85 degrees.  Left shoulder flexion was to 130 degrees, abduction to      140 degrees, and internal and external rotation to 85 degrees.  There was no additional limitation with repetition or objective evidence of pain on motion, localized tenderness, or pain on palpation.  The examiner was unable to say     without resorting to mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time,    as the Veteran was not evaluated after repeated use over time.

During a December 28, 2016 VA elbow and forearm examination, the Veteran reported pain in both elbows, but denied any flare-ups or use of assistive devices.  Muscle strength was normal for both elbows.  Range of motion testing revealed      right elbow flexion to 130 degrees, extension to 0 degrees, forearm supination to 8 degrees, and forearm pronation to 80 degrees.  Left elbow flexion was to 120 degrees, extension was to 0 degrees, and forearm supination and pronation were to 80 degrees.  There was no additional functional loss, objective evidence of pain on motion, or additional limitation after repeated use.  The examiner was unable to say without resorting to mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time, as the Veteran was not evaluated after repeated use over time.

During a December 23, 2016 VA hip examination, the Veteran reported joint pain, which limited his ability to stand and walk, and increased pain during flare-ups.  Muscle strength testing was normal for both hips.  Range of motion testing revealed right hip flexion to 100 degrees, extension to 5 degrees, abduction to 40 degrees, adduction to 25 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  Adduction was not limited such that the Veteran could not cross his legs.  Left hip flexion was to 100 degrees, extension was to 5 degrees, abduction was to 40 degrees, adduction was to 25 degrees, external rotation was to 60 degrees, and internal rotation was to 40 degrees.  Pain was noted on the examination, but it did not result in additional functional loss.  There was no evidence of pain with weight-bearing, localized tenderness, pain on palpation, additional limitation after repeated use, muscle atrophy, ankylosis, malunion of the femur, flail hip joint, or leg length discrepancy.  

During a December 29, 2016 VA spine examination, the Veteran reported chronic low back and neck pain and limitation of motion.  He denied any flare-ups of back or neck pain.  A physical examination revealed no evidence of localized tenderness    or pain on palpation of the thoracolumbar spine.  There was no guarding, muscle spasm, ankylosis, or atrophy.  Range of motion testing of the thoracolumbar spine revealed forward flexion to 85 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 25 degrees, and left and right lateral rotation to 25 degrees.  Range of motion of the cervical spine revealed forward flexion to 45 degrees, extension to 30 degrees, right lateral flexion to 25 degrees, left lateral flexion to 30 degrees, right lateral rotation to 50 degrees, and left lateral rotation to 60 degrees.  The Veteran reported pain at rest and with movement, but it did not result in any additional functional impairment, other than the limitation of motion noted on the exam.  There was no additional limitation of motion on repetitive use.  The examiner was unable to say without resorting to speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability  with repeated use over time, as the Veteran was not evaluated after repeated use over time.  Muscle strength was normal for all four extremities.  A sensory examination revealed mild lower extremity pain, numbness, and paresthesia 
and/or dysesthesia bilaterally, and decreased sensation in the right lower leg,   ankle, and foot.  The examiner diagnosed the Veteran with right lower extremity radiculopathy involving the sciatic nerve.  The examiner indicated that the Veteran's left lower extremity and neither upper extremity was affected by radiculopathy.  

After review of the evidence of record, the Board finds that a rating in excess of      40 percent is not warranted based on the criteria for active process rheumatoid arthritis prior to the April 2009 VA examination and after the December 2016 VA examination, as the record shows no evidence of anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  Moreover, there is 
no evidence of constitutional manifestations associated with active joint involvement, 
which is totally incapacitating.  For the period between the April 2009 VA examination and the December 2016 VA examination, the record shows severe incapacitating episodes occurring four or more times per year.  Thus, a 60 percent rating would be warranted based on the criteria for active process rheumatoid arthritis during this period.  However, the Board must consider whether a higher rating is warranted under the criteria for evaluating chronic residuals of rheumatoid arthritis by evaluating the limitation of motion of each joint involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.  In this case, for the reasons set forth below, the Board finds a combined rating greater than 60 percent results by separately rating the involved joints throughout the course of the claim.  See 38 C.F.R. §§ 4.25, 4.26.  

With respect to the shoulders, the record shows, at worst, bilateral shoulder flexion limited to 130 degrees, right shoulder abduction limited to 130 degrees, and left shoulder abduction limited to 140 degrees, all of which warrant a noncompensable rating under Diagnostic Code 5201.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  However, as this represents less than full range of motion, the Board finds that a   10 percent rating is warranted for each shoulder throughout the appeal period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.  Ratings in excess of 10 percent are not warranted, as the record does not demonstrate compensable limitation of motion of either shoulder at any point during the period under review.

With respect to the elbows, the record shows, at worst, right elbow flexion limited to 130 degrees, left elbow flexion limited to 120 degrees, bilateral elbow extension limited to 5 degrees, right forearm supination limited to 8 degrees, left forearm supination limited to 80 degrees, and bilateral forearm pronation to 80 degrees.    The limitation of supination of the right forearm warrants a 10 percent rating.      See 38 C.F.R. § 4.71a, Diagnostic Code 5213.  The limitation of all other ranges    of motion tested warrant a noncompensable rating under all applicable diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 5213. However, as the left elbow exhibited less than full range of extension and supination, the Board finds that a 10 percent rating is warranted for each elbow throughout the appeal period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.  Ratings in excess of 10 percent      are not warranted, as the record does not demonstrate flexion limited 90 degrees, extension limited 75 degrees, or pronation lost beyond the last quarter of arc such that the hand does not approach full pronation at any point during the period under review.  38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 5213.  

With respect to the wrists, the record shows, at worst, right wrist dorsiflexion to     44 degrees, left wrist dorsiflexion to 50 degrees, and bilateral palmar flexion to      60 degrees, all of which warrant a noncompensable rating under Diagnostic Code 5215.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  However, as this represents less than full range of motion, the Board finds that a 10 percent rating is warranted for each wrist throughout the appeal period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.  Ten percent is the maximum schedular rating available for limitation of motion of the wrist.  

With respect to the hips, the record shows, at worst, bilateral hip extension limited to 20 degrees, flexion limited to 110 degrees, abduction limited to 35 degrees, adduction limited to 20 degrees, internal rotation limited to 30 degrees, and external rotation limited to 50 degrees, all of which warrant noncompensable ratings under all applicable Diagnostic Codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253.  However, as this represents less than full range of motion, the Board finds that a single 10 percent rating is warranted for each hip throughout the appeal period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.  Ratings in excess of 10 percent are not warranted, as the record does not demonstrate compensable limitation of motion of either hip, ankylosis, flail hip joint, or impairment of the femur at any point during the period under review.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250-5255 (2016).  

With respect to the knees, the record shows, at worst, right knee flexion limited to 30 degrees, left knee flexion limited to 125 degrees, and full knee extension, all of which warrant a noncompensable rating under both applicable diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  However, as bilateral knee flexion was less than full range, the Board finds that a 10 percent rating is warranted for each knee throughout the appeal period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Ratings in excess of 10 percent are not warranted, as the record does not demonstrate compensable limitation of motion of either knee at any point during the period under review.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261

With respect to the ankles, the Board finds that the Veteran exhibited, at most, moderate limitation of motion throughout the period on appeal.  The Board finds that the record does not demonstrate marked limitation of motion, as the Veteran exhibited full range of plantar flexion in December 2003 and March 2010 and was only 5 degrees shy of full plantar flexion in December 2016.  While the Veteran only exhibited 5 degrees of dorsiflexion in December 2003, he exhibited greater than full range of dorsiflexion in March 2010 and was only 5 degrees shy of full range of dorsiflexion in December 2016.  Thus, the Board finds that a rating in excess of 10 percent for limitation of ankle motion is not warranted at any point during the period under review.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.

With respect to the cervical spine, the record shows, at worst, forward flexion limited to 45 degrees and a combined range of cervical spine motion of 240 degrees.  Thus,    a 10 percent rating is warranted for the cervical spine throughout the appeal period.  See 38 C.F.R. § 4.71a.  A rating in excess of 10 percent is not warranted, as the record does not demonstrate forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or ankyloses of the cervical spine at any point during the period under review.  See 38 C.F.R. § 4.71a, General Rating Formula.  

With respect to the thoracolumbar spine, the March 6, 2010 VA examination shows forward flexion limited to 30 degrees with objective evidence of pain on motion.  Thus, the Board finds that a rating of 40 percent is warranted for the Veteran's thoracolumbar spine from March 6, 2010 to December 28, 2016.  A rating in excess of 40 percent is not warranted, as there is no evidence of ankylosis.  As of the December 28, 2016 VA examination, the record shows forward flexion to 85 degrees and a combined range      of thoracolumbar motion of 150 degrees.  Therefore, as of December 28, 2016, a 10 percent rating is warranted for limitation of thoracolumbar motion.  The Board finds that a rating in excess of 10 percent is not warranted on or after December 28, 2016, as the record does not show forward flexion of 60 degrees or less; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  See 38 C.F.R. § 4.71a.  

With respect to radiculopathy, prior to the December 2016 VA examination, the record does not show a diagnosis of radiculopathy, and a neurological examination was normal.  Thus, a separate rating for right lower extremity radiculopathy is not warranted prior to the date of service connection for that condition, December 28, 2016.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  The Veteran did not appeal the evaluation assigned to that newly service-connected disability from that date, and such matter is not before the Board.  See 38 C.F.R. § 20.200, 20.302.   

In summary, the limitation of motion of each joint affected by the Veteran's adult Still's disease, other than the cervical spine and thoracolumbar spine, warrants a 10 percent rating throughout the appeal period.  The cervical spine disability warrants    a 10 percent rating beginning from March 6, 2010; the thoracolumbar spine warrants a 40 percent rating from March 6, 2010 through December 28, 2016,      and then 10 percent thereafter.  Combining the individual ratings for limitation        of motion of the shoulders, elbows, wrists, hips, knees, ankles, cervical spine, and thoracolumbar spine results in a combined rating greater than the 40 percent rating assigned prior to December 2016 and greater than the next higher 60 percent rating if evaluating based on active arthritic process; thus, rating the joints separately is more favorable to the Veteran.  See 38 C.F.R. §§ 4.25, 4.26.  

In reaching this decision, the Board considered and applied the doctrine of reasonable doubt; to the extent the preponderance of the evidence is against assigning ratings in excess of those already assigned, the doctrine is not applicable.  See Gilbert, 1 Vet. App. at 56.


ORDER

Throughout the period of the claim, a 10 percent rating for adult Still's disease of the right shoulder is granted, subject to the laws and regulations governing the payment of VA monetary benefits.

Throughout the period of the claim, a 10 percent rating for adult Still's disease        of the left shoulder is granted, subject to the laws and regulations governing the payment of VA monetary benefits.

For the period of the claim prior to December 28, 2016, a 10 percent rating for adult Still's disease of the right elbow is granted, subject to the laws and regulations governing the payment of VA monetary benefits.

A rating in excess of 10 percent for adult Still's disease of the right elbow is denied.

Throughout the period of the claim, a 10 percent rating for adult Still's disease of the left elbow is granted, subject to the laws and regulations governing the payment of VA monetary benefits.

For the period of the claim prior to December 28, 2016, a 10 percent rating for  adult Still's disease of the right wrist is granted, subject to the laws and regulations governing the payment of VA monetary benefits.

A rating in excess of 10 percent for adult Still's disease of the right wrist is denied.

For the period of the claim prior to December 28, 2016, a 10 percent rating for  adult Still's disease of the left wrist is granted, subject to the laws and regulations governing the payment of VA monetary benefits.

A rating in excess of 10 percent for adult Still's disease of the left wrist is denied.

For the period of the claim prior to December 28, 2016, a single 10 percent rating for adult Still's disease of the right hip is granted, subject to the laws and regulations governing the payment of VA monetary benefits.

A rating in excess of a single 10 percent for adult Still's disease of the right hip is denied.

For the period of the claim prior to December 28, 2016, a single 10 percent rating for adult Still's disease of the left hip is granted, subject to the laws and regulations governing the payment of VA monetary benefits.

A rating in excess of a single 10 percent for adult Still's disease of the left hip is denied.

Throughout the period of the claim, a 10 percent rating for adult Still's disease of the right knee is granted, subject to the laws and regulations governing the payment of VA monetary benefits.

Throughout the period of the claim, a 10 percent rating for adult Still's disease of the left knee is granted, subject to the laws and regulations governing the payment of VA monetary benefits.

For the period of the claim prior to December 28, 2016, a 10 percent rating for   adult Still's disease of the right ankle is granted, subject to the laws and regulations governing the payment of VA monetary benefits.

A rating in excess of 10 percent for adult Still's disease of the right ankle is denied.

For the period of the claim prior to December 28, 2016, a 10 percent rating for   adult Still's disease of the left ankle is granted, subject to the laws and regulations governing the payment of VA monetary benefits.

A rating in excess of 10 percent for adult Still's disease of the left ankle is denied.

From March 6, 2010 to December 28, 2016, a 40 percent rating for adult Still's disease of the thoracolumbar spine is granted, subject to the laws and regulations governing the payment of VA monetary benefits.

From December 28, 2016, a rating in excess of 10 percent for adult Still's disease of the thoracolumbar spine is denied.

From March 6, 2010, a 10 percent rating for adult Still's disease of the cervical spine is granted, subject to the laws and regulations governing the payment of VA monetary benefits.
 
A rating in excess of 10 percent for adult Still's disease of the cervical spine is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


